Exhibit 10.1

 
PRESIDENT EMPLOYMENT AGREEMENT
 




Lionel F. Conacher
80 Rowanwood Avenue
Toronto, Canada M4W1Y9
July 27, 2009


Dear Lionel:
 
This is your EMPLOYMENT AGREEMENT (this “Agreement”) with Thomas Weisel Partners
Group, Inc., a Delaware corporation (“TWPG Inc.” and, together with its
subsidiaries and affiliates and its and their respective predecessors and
successors, the “Firm”).  This Agreement sets forth the terms and conditions of
your employment with the Firm.


1.            Employment
 
TWPG Inc. does hereby employ you and you do hereby accept employment as
President and Chief Operating Officer of TWPG Inc. You shall have all the
duties, responsibilities and authority normally attendant to the office of
President of the Firm, and you shall render services consistent with such
position on the terms set forth herein. As President of the Firm, you shall
report solely and directly to the Chief Executive Officer. In addition, you
shall have such other executive and managerial powers and duties with respect to
the Firm as may reasonably be assigned to you by the Chairman and Chief
Executive Officer, to the extent consistent with your position and status as set
forth above, including being a member of the Firm’s Executive Committee and
Underwritten Offering Committee and having principal responsibility for
corporate development, including mergers and acquisitions and the integration of
any acquisitions TWPG Inc. may undertake.  All employees of the Firm other than
the Chairman and Chief Executive Officer and employees of the Firm’s asset
management group shall report to you, either directly or through such business
unit heads as the Chairman and Chief Executive Officer or you may designate. If
the Firm should create a Compensation Committee during the Employment Period,
you shall immediately become (and remain) a member.
 
You agree to devote substantially all of your business time, labor, skill and
energies to the business and affairs of the Firm during the Employment Period,
subject to periods of vacation and sick leave to which you are entitled. Except
as otherwise provided below, during the Employment Period, you will not render
any business, commercial or professional services to any individual or any
entity that is not part of the Firm. However, you may serve on corporate, civic
or charitable boards, manage personal investments, deliver lectures or fulfill
speaking engagements, so long as these activities do not significantly interfere
with your performance of your responsibilities under this Agreement and any
service on a corporate, civic or charitable board is pre-approved by the
Chairman and Chief Executive Officer. The Firm has discussed with you the
activities that you are conducting at the time of this Agreement and agrees that
these activities, as well as any substitute activities that are similar in
nature and scope, will not significantly interfere with your responsibilities
under this Agreement.
 
2.            Term of Employment


Subject to Section 7, the term of this employment agreement will commence on
January 1, 2010 and shall end on December 31, 2012 (such period, the “Initial
Employment Period”). After the Initial Employment Period your term of employment
shall be automatically extended for successive two-year periods, subject to
Section 7 and unless otherwise agreed in writing by you and the Firm 90 days
prior to the end of such periods (including, for purposes of clarity, the
Initial Employment Period). References in this Agreement to “your employment”
are to your employment under this Agreement.



3.            Location


In connection with your employment by the Firm, you shall be based at the
headquarters of TWPG Inc. in San Francisco, California, except for travel
reasonably required for the Firm’s business.
 


4.            Compensation
 
(a)           Base Salary. During the Employment Period, subject to your
continued employment hereunder, you shall be paid an annualized base salary (the
“Base Salary”) of U.S. $200,000, payable in semi-monthly installments. Your base
salary shall be reviewed annually by the Firm, and may be increased (but not
decreased) at each such annual review.


(b)           Annual Bonus. During the Employment Period, subject to your
continued employment hereunder, you may be awarded an annual bonus (the “Bonus”)
pursuant to the Thomas Weisel Partners Group, Inc. Bonus Plan. That bonus will
be paid in a form consistent with the other members of the Executive Committee,
including the mix of cash and equity participation, in accordance with the
schedule currently in use by TWPG Inc. as of the date of this Agreement.


(c)           Equity Compensation. During the Employment Period, subject to your
continued employment hereunder, you shall be eligible to participate in all
equity incentive plans for senior executives of the Firm as may be in effect
from time to time, including without limitation the Third Amended and Restated
Thomas Weisel Partners Group, Inc. Equity Incentive Plan in accordance with the
terms of any such plan.


(d)           Reimbursement of Fees.  Upon presentation by you of invoices
reflecting same, the Firm will reimburse you for reasonable attorneys’ fees
incurred in connection with the review of this President Employment Agreement.


5.
Employee Benefit Plans



During the Employment Period, subject to your continued employment hereunder,
you shall be eligible to participate in each employee retirement and welfare
benefit plan and program of the type made available to the Firm’s employees
generally, and senior executives specifically, in accordance with their terms
and as such plans and programs may be in effect, which may include from time to
time, without limitation, savings, profit-sharing and other retirement plans or
programs, 401(k), medical, dental, flexible spending account, hospitalization,
short-term and long-term disability and life insurance plans (waiving any
eligibility conditions or pre-existing condition exclusions). The Firm agrees to
provide you with service credit and participation (including pension accruals)
under your current Canadian pension plans or comparable U.S. plans established
by the Firm.
 


6.            Other Employee Benefits
 
(a)           Vacation. You will be entitled to paid annual vacation during the
Employment Period consistent with the Firm’s vacation policy for Officers of the
Firm.


(b)           Reimbursement of Business Expenses. You will be reimbursed for all
reasonable travel, entertainment and other business expenses incurred by you at
a level comparable to that which is reimbursable to other senior executives of
the Firm, subject to the Firm’s normal policies and practices for senior
executives (including appropriate documentation requirements). You will also be
reimbursed for expenses actually incurred by you in connection with any
relocation you experience in connection with your employment hereunder, at a
level comparable to that provided to similarly situated senior executives of
comparable employers.

 
 

--------------------------------------------------------------------------------

 



(c)           Facilities. During the Employment Period, you will be provided
with office space, facilities, electronic equipment, secretarial support and
other business and personal services consistent with your position.


 
7.            Early Termination of Your Employment
 
(a)           No Reason Required. You or TWPG Inc. may terminate your employment
at any time for any reason, or for no reason, subject to compliance with Section
7(e).
  
(b)           Termination by TWPG Inc. for Cause.


(1)           TWPG Inc. may terminate your employment under any of the following
circumstances, and such termination shall be considered “for Cause”:


(A)           Your continued and willful failure to perform substantially your
responsibilities to the Firm under this Agreement. “Cause” does not, however,
include any such failure after TWPG Inc. gives you a Termination Notice without
Cause, or you give the Firm a Termination Notice for Good Reason, in each case
in accordance with Section 7(e).


(B)           Your willful engagement in illegal conduct, fraud, embezzlement or
gross misconduct, in each case, that causes financial or reputational harm to
the Firm.


(C)           Your commission or conviction of, or plea of guilty or nolo
contendere to, a felony.


(D)           Your willful and material breach or violation of (i) this
Agreement, the Arrangement Agreement, the Equity Agreement, the Pledge
Agreement, or (ii) the code of conduct and ethics of TWPG Inc. or any other Firm
policy in respect of insider trading, hedging or confidential information.


(E)           Your willful attempt to obstruct or willful failure to cooperate
with any investigation authorized by the Board or any governmental or
self-regulatory entity.


(F)           Your disqualification or bar by any governmental or
self-regulatory authority from serving in the capacity contemplated by this
Agreement or your loss of any governmental or self-regulatory license that is
reasonably necessary for you to perform your responsibilities to the Firm under
this Agreement, if (i) the disqualification, bar or loss continues for more than
90 days and (ii) during that period the Firm uses its good faith efforts to
cause the disqualification or bar to be lifted or the license replaced. While
any disqualification, bar or loss continues during your employment, you will
serve in the capacity contemplated by this Agreement to whatever extent legally
permissible and, if your employment is not permissible, you will be placed on
leave (which will be paid to the extent legally permissible). For this
definition of Cause, (i) no act or omission by you will be “willful” unless it
is made by you in bad faith or without a reasonable belief that your act or
omission was in the best interests of the Firm and (ii) any act or omission by
you based on authority given pursuant to a resolution duly adopted by the Board
or on the advice of counsel for the Firm will be deemed made in good faith and
in the best interests of the Firm.
 
(2)           To terminate your employment “for Cause,” the Board must determine
in good faith that Cause has occurred and TWPG Inc. must comply with Section
7(e).

(3)           TWPG Inc. may place you on paid leave for up to 30 consecutive
days while it determines whether there is a basis to terminate your employment
“for Cause.” This leave will not constitute Good Reason.


(4)           If termination is “for Cause” as set forth under Subsection A, D,
E, or F above in this Section 7(b), the Firm must provide you with written
notice of the event constituting Cause, and at least a thirty (30) day period to
cure (if curable).


(c)           Termination by You for Good Reason.


(1)           You may terminate your employment under the following
circumstances and such termination shall be considered “for Good Reason”:


(A)           Any material and adverse change in your title, position or duties
with the Firm (including by reason of removal or failure to be appointed or
reappointed as a member of the Firm’s Executive Committee and Underwritten
Offering Committee).


(B)           Any failure by TWPG Inc. to provide you with the authority,
responsibilities and reporting relationship as provided in Section 1 or any
material and adverse reduction in your authority, responsibilities or reporting
relationship, in each case other than any isolated, insubstantial and
inadvertent failure by TWPG Inc. that is not in bad faith and is cured promptly
on your giving notice to TWPG Inc.


(C)           The Firm moving its principal executive offices outside the San
Francisco, California metropolitan area.


(D)           A material breach by the Firm of any of its obligations to you
under this Agreement.


(E)           Any purported termination by TWPG Inc. of your employment that is
in breach of this Agreement.
 
(F)           Any failure by TWPG Inc. to maintain and make payments to you
pursuant to a bonus plan and/or equity incentive plan (and/or equivalent
corporate compensation policies) which when taken together are substantially
comparable to the plans described in Sections 4(b) and (c) above; provided that
any reasonable period during which such a plan or policy is not maintained and
during which TWPG Inc. is in good faith seeking board of directors or
stockholder approval of the renewal or replacement of any such plan or policy
shall, during such reasonable period, not be deemed a failure by TWPG Inc. to
maintain such a plan or policy.


(G)           Any failure of a Surviving Company (as defined in Section 10(c) of
this Agreement) to assume ownership of and responsibility for this Agreement.


(2)           To terminate your employment “for Good Reason,” Good Reason must
have occurred and you must comply with Section 7(e). However, (A) if you do not
give a Termination Notice within 90 days after you have knowledge that an event
constituting Good Reason has occurred, the event will no longer constitute Good
Reason and (B) you must give the Firm a 30-day period to cure after notice of
the first event constituting Good Reason under Section 7(c).



--------------------------------------------------------------------------------


(d)           Termination on Disability or Death.


(1)           TWPG Inc. may terminate your employment upon your Disability. For
purposes of this Agreement, “Disability” means your absence from your
responsibilities with TWPG Inc. on a full-time basis for 180 days in any
consecutive 12 months as a result of incapacity due to mental or physical
illness or injury. If TWPG Inc. determines in good faith that your Disability
has occurred, it may give you a Termination Notice. If within 30 days of the
Termination Notice you do not return to full-time performance of your
responsibilities, your employment will terminate. If you do return to full-time
performance in that 30-day period, the Termination Notice will be cancelled for
all purposes of this Agreement. Except as provided in this Section 7(d), any of
your incapacity due to mental or physical illness or injury will not affect TWPG
Inc.’s obligations under this Agreement.


(2)           Your employment will terminate automatically on your death.


(e)           Advance Notice Generally Required.


(1)           To terminate your employment before the end of the Employment
Period, either you or TWPG Inc. must provide a Termination Notice to the other.
A “Termination Notice” is a written notice that states the specific provision of
this Agreement on which termination is based, including, if applicable, the
specific clause of the definition of Cause or Good Reason and a reasonably
detailed description of the facts that permit termination under that clause. The
failure to include any fact in a Termination Notice that contributes to a
showing of Cause or Good Reason does not preclude either party from asserting
that fact in enforcing its rights under this Agreement.
 
(2)           You and TWPG Inc. agree to provide 90 days’ advance Termination
Notice of any termination prior to the end of the Employment Period or prior to
any non-extension of the Employment Period in accordance with Section 2, unless
your employment is terminated by TWPG Inc. “for Cause” (in which case TWPG Inc.
shall be required to provide you with thirty (30) days’ notice of such
termination, if curable) or because of your death. Accordingly, the effective
date of early termination of your employment will be 90 days after Termination
Notice is given except that (A) the effective date will be thirty (30) days
following the date of TWPG Inc.’s Termination Notice if your employment is
terminated by TWPG Inc. “for Cause” if the reason(s) set forth on the
Termination Notice are curable (as per Section 7(b)(4) of this Agreement), and
if not curable, the date of TWPG Inc.’s Termination Notice, although TWPG Inc.
may provide a later effective date in the Termination Notice, (B) the effective
date will be 30 days after Termination Notice is given if your employment is
terminated because of your Disability, and (C) the effective date will be the
time of your death if your employment is terminated because of your death. TWPG
Inc. may elect to place you on paid leave for all or part of the advance notice
period. Notwithstanding this Section 7(e)(2), if you die or have experienced a
Disability during your employment but after you provide a valid Termination
Notice with Good Reason or TWPG Inc. provides Termination Notice without Cause,
your termination will be treated as a termination with Good Reason, effective as
of the date of your death or Disability. The effective date of termination of
your employment is referred to as the “Date of Termination” in this Agreement;
provided that for the purposes of the date and timing of any form of payment or
any delay period under Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), Date of Termination shall mean the date you have
experienced a separation from service within the meaning of Section 409A.


(3)           Within five (5) business days following the delivery of a
Termination Notice by you to the Firm or by the Firm to you, the Firm will
provide you with a draft form of separation agreement and you and the Firm agree
to use all reasonable efforts to finalize the terms of that separation agreement
on or before the Date of Termination.


8.            TWPG Inc.’s Obligations in Connection with Your Termination
 
(a)           General Effect. On termination in accordance with Section 7, your
employment will end and the Firm will have no further obligations to you
hereunder except as provided in this Section 8 (other than pursuant to the
employee benefit plans and programs established by the Firm pursuant to which
you have accrued amounts and benefits).
 
(b)           For Good Reason or Without Cause. If, during the Employment
Period, TWPG Inc. terminates your employment without Cause or you terminate your
employment for Good Reason:


(1)           TWPG Inc. will pay you, in a lump sum, the following as of the end
of your employment: your unpaid Base Salary for periods prior to your
termination, and pay with respect to any of your accrued but unused vacation,
any accrued expense reimbursements and other cash entitlements and any unpaid
but vested Bonus (the sum of such amounts, your “Accrued Compensation”). In
addition, TWPG Inc. will timely pay you any amounts and provide you any benefits
that are required, or to which you are entitled, under any plan, contract or
arrangement of the Firm, including any unpaid compensation deferred by you
(together with any interest and/or earnings through the end of your employment)
other than pursuant to a tax-qualified plan which is payable as a result of your
termination of employment (together, the “Other Benefits”).


(2)           TWPG Inc. will pay you, in a lump sum, on the sixtieth (60th) day
following the Date of Termination, two years’ Base Salary.


(3)           TWPG Inc. will pay you, in a lump sum, on the sixtieth (60th) day
following the Date of Termination, an amount equal to the product of (A) the
average of the Bonuses paid or payable to you for the two fiscal years ending
before the Termination Notice is given (your “Historic Bonus”) and (B) a
multiplier equal to:


 
(i)
if the Termination Notice occurs on or prior to December 31, 2011, 2 (two); and




 
(ii)
if the Termination Notice occurs after December 31, 2011, a fraction: (x) the
numerator of which shall be the number of days remaining under the current
employment Term, but in no event less than 365; and (y) the denominator of which
shall be 365.



Any lump sum paid to you pursuant to this paragraph will reduce the obligation,
if any, of TWPG Inc. to make payments to you under Section 3.02 of the
Shareholders’ Equity Agreement. In calculating your Historic Bonus:


(A)           your Bonus for each of the 2008 and 2009 fiscal years will deemed
to be $2,400,000; and


(B)           compensation will be deemed paid or payable even if it was
deferred and any Bonus for a fiscal year for which you were employed for less
than the full fiscal year will be annualized.


(4)           All stock options issued by TWPG Inc. to you will vest and become
immediately exercisable and will remain exercisable for a period of 12 months
after the Date of Termination (or, if earlier, the date they would have expired
but for your termination). All restricted stock, restricted stock units and
other equity-based compensation awarded by TWPG Inc. to you will vest and become
immediately payable on the Date of Termination. The benefits in this Section
8(b) (4) are referred to as “Accelerated Vesting.”
 

--------------------------------------------------------------------------------


 
(5)           At the Firm’s expense, for 24 months following the Date of
Termination, you, your spouse and your dependents will continue to be entitled
to participate in each of the Firm’s employee benefit and welfare plans
providing for medical, dental, hospitalization, life or disability insurance on
a basis that is at least as favorable as in effect immediately before
Termination Notice was given (the “Welfare Benefits”). However, if the Firm’s
plans do not permit you, your spouse or your dependents to participate on this
basis, TWPG Inc. will provide Welfare Benefits (with the same after-tax effect
for you) outside of the plans. If you become employed during such 24-month
period and are eligible for coverage from your new employer, the Welfare
Benefits will be secondary to your new coverage (if the Firm reimburses you for
any increased cost and provides any additional benefits that are necessary to
provide you with the full Welfare Benefits).


(c)           For Cause or Without Good Reason. If TWPG Inc. terminates your
employment “for Cause” or you terminate your employment without Good Reason,
TWPG Inc. will pay your Accrued Compensation and Other Benefits.


(d)           For Your Disability or Death. If, during the Employment Period,
your employment terminates as a result of your death or Disability, TWPG Inc.
will pay your Accrued Compensation and Other Benefits.


(e)           Condition. TWPG Inc. will not be required to make the payments and
provide the benefits stated in this Section 8 unless and until you execute and
deliver to TWPG Inc., within fifty (50) days following the Date of Termination,
a release of claims releasing the Firm, its affiliates, and each member of the
Firm and any of their respective past or present officers, directors, employees
or agents from any and all liabilities to you, and you do not revoke such
release within any period permitted under applicable law. This agreement will be
in a form reasonably and mutually satisfactory to you and TWPG Inc.; provided
that, in the event of your termination under any of the circumstances described
in Section 8(b) through 8(d), no such release shall be required prior to the
payment of any Accrued Compensation or Other Benefits.


(f)           Code Section 409A.


(1)           You and the Firm agree that, with respect to any payments or
benefits described in Section 8 that constitute a deferral of compensation which
is subject to Section 409A of the Code, you and the Firm will use their
respective best efforts to ensure that the termination of your employment shall
mean a “separation from service” within the meaning of Section 409A of the Code
and the regulations promulgated thereunder, including Treasury Regulation
Section 1.409A-1(h) (a “Separation from Service”).  Notwithstanding any
provision to the contrary in this Agreement, if you are deemed by the Firm at
the time of your Separation from Service to be a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent delayed
commencement of any portion of the benefits to which you are entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A(a)(2)(B)(i) of the Code, such portion of your benefits shall not be
provided to you prior to the earlier of (A) the expiration of the six-month
period measured from the date of your Separation from Service with the Firm or
(B) the date of your death.  Upon the first business day following the
expiration of the applicable Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this Section 8(f) shall be paid in a lump sum to you (or
your estate or beneficiaries) and any remaining payments due under the Agreement
shall be paid as otherwise provided herein.


(2)           In addition, to the extent that any reimbursements payable
pursuant to this Agreement are subject to the provisions of Section 409A of the
Code, such reimbursements shall be paid to you no later than December 31 of the
year following the year in which the cost was incurred.  The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year, and your right to reimbursement under this Agreement will
not be subject to liquidation or exchange for another benefit.
 
(3)           Additionally, in the event that following the date hereof the Firm
or you reasonably determines that any compensation or benefits payable under
this agreement may be subject to Section 409A of the Code, the Firm and you
shall work together to adopt such amendments to this agreement or adopt other
policies or procedures (including amendments, policies and procedures with
retroactive effect), or take any other commercially reasonable actions necessary
or appropriate to (x) exempt the compensation and benefits payable under this
agreement from Section 409A of the Code and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance.
 
9.            Certain Covenants
 
(a)           Covenants in Equity Agreement. You agree and acknowledge that you
shall comply with each of the covenants contained in Article III of the Equity
Agreement, including, without limitation, the Shareholder covenants relating to
confidential information, noncompetition and non-solicitation in each case in
accordance with the terms thereof.


(b)           Intellectual Property Rights. As between you and the Firm, all
right, title and interest, whether known or unknown, in any intellectual
property that is discovered, invented or developed directly or indirectly by, or
disclosed to you, in the course of rendering services under this Agreement or in
the course of rendering services to any predecessors to the Firm, will be the
sole and exclusive property of the Firm. You agree to do anything reasonably
requested by the Firm in furtherance of perfecting the Firm’s possession of, and
title to, any of such intellectual property.


(c)           Return of Property. All documents, data, recordings, or other
property, whether tangible or intangible, including all information stored in
electronic form, obtained or prepared by or for you and utilized by you in the
course of your employment with the Firm shall remain the exclusive property of
the Firm. In the event of the termination of your employment for any reason, and
subject to any other provisions hereof, the Firm reserves the right, to the
extent permitted by law and in addition to any other remedy the Firm may have,
to deduct from any monies otherwise payable to you the following: (i) the full
amount of any specifically determined debt you owe to the Firm at the time of or
subsequent to the termination of your employment with the Firm, and (ii) the
value of the Firm’s property which you retain in your possession after the
termination of your employment with the Firm following the Firm’s written
request for such items’ return and your failure to return such items within 30
days of receiving such notice. In the event that the law of any state or other
jurisdiction requires the consent of an employee for such deductions, this
Agreement shall serve as such consent.
 
10.            Successors
 
(a)           Payments on Your Death. If you die and any amounts become payable
under this Agreement, the Firm will pay those amounts to your estate.


(b)           Assignment by You. As this Agreement provides for the personal
services to be performed by you, you may not assign this Agreement. In addition,
except as required by law, your right to receive payments or benefits under this
Agreement may not be subject to execution, attachment, levy or similar process.
Any attempt to effect any of the preceding in violation of this Section 10(b),
whether voluntary or involuntary, shall be void.


(c)           Assumption by any Surviving Company. Before the effectiveness of
any merger, consolidation, statutory share exchange or similar transaction
(including an exchange offer combined with a merger or consolidation) involving
TWPG Inc. (a “Reorganization”) or any sale, lease or other disposition
(including by way of a series of transactions or by way of merger,
consolidation, stock sale or similar transaction involving one or more
subsidiaries) of all or substantially all of the Firm’s consolidated assets (a
“Sale”), TWPG Inc. will cause (1) the Surviving Company to unconditionally
assume this Agreement in writing and (2) a copy of the assumption to be provided
to you. After the Reorganization or Sale, the Surviving Company will be treated
for all purposes as TWPG Inc. under this Agreement. The “Surviving Company”
means (i) in a Reorganization, the entity resulting from the Reorganization or
(ii) in a Sale, the entity that has acquired all or substantially all of the
assets of the Firm.



--------------------------------------------------------------------------------


11.            Certain Definitions
 
As used in this Agreement, the following terms have the following meanings:
 
“Arrangement Agreement” means the Arrangement Agreement, dated as of September
30, 2007, among TWPG Inc., Canadian Sub, Westwind Partners Inc. and you, as
Shareholders’ Representative, as in effect from time to time.
 
“Board” means the Board of Directors of TWPG Inc.
 
“Compensation Committee” means the Compensation Committee of the Board, or any
successor to such committee.


“Employment Period” means the period commenced on the Closing Date (as such term
is defined in the Arrangement Agreement) and ending on the Date of Termination,
and includes the Initial Employment Period and any subsequent extension periods
after the expiration of the Initial Employment Period.
 
“Equity Agreement” means the Shareholders’ Equity Agreement, dated as of
September 30, 2007, among TWPG Inc. and the individuals listed on the signature
page thereto, as in effect from time to time.
 
“Pledge Agreement” means the Pledge Agreement, dated as of September 30, 2007,
between you and TWPG Inc., as in effect from time to time.
 
“Underwritten Offering Committee” is defined in the Shareholder Equity
Agreement.
 
12.            Dispute Resolution


Any dispute, controversy or claim between you and the Firm, arising out of or
relating to or concerning the provisions of this Agreement, your employment with
the Firm or otherwise concerning any rights, obligations or other aspects of
your employment relationship in respect of the Firm, shall be finally resolved
in accordance with the provisions of Section 3.09 of the Equity Agreement.
Without limiting the foregoing, you acknowledge that a violation on your part of
this Agreement would cause irreparable damage to the Firm. Accordingly, subject
to the terms of the Equity Agreement, you agree that the Firm will be entitled
to injunctive relief for any actual or threatened violation of this Agreement in
addition to any other remedies it may have.


13.            Governing Law


THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF CALIFORNIA, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
 
14.            Miscellaneous
 
This Agreement shall not supersede any other agreement, written or oral,
pertaining to the matters covered herein, except to the extent of any
inconsistency between this Agreement and any prior agreement, in which case this
Agreement shall prevail. Notices hereunder shall be delivered to the Firm at its
principal executive office directed to the attention of TWPG Inc.’s General
Counsel, and to you at your last address appearing in the Firm’s employment
records.  Amounts payable to you pursuant to this Agreement shall be subject to
any applicable withholding required under any federal, state, local or foreign
law, rule or regulation.
 
This Agreement shall be binding upon you and the Firm’s permitted successors and
assigns. This Agreement shall inure to the benefit of and be binding upon the
Firm and its assigns. This Agreement may not be amended or modified other than
by a written agreement executed by you and TWPG Inc. or its successors, nor may
any provision hereof be waived other than by a writing executed by you or TWPG
Inc. or its successors; provided, that any waiver, amendment or modification of
any of the provisions of this Agreement shall not be effective against you or
the Firm without the written consent of you and TWPG Inc. or its designee.  No
delay or omission in exercising any right hereunder shall operate as a waiver of
such right or any other right.  A waiver upon any one occasion shall not be
considered as a waiver of any right or remedy on any future occasion.


If any provision of this Agreement is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining provisions shall not be affected thereby.
Except as expressly provided herein, this Agreement shall not confer on any
person other than you and the Firm any rights or remedies hereunder. The
captions in this Agreement are for convenience of reference only and shall not
define or limit the provisions hereof.
 
[Remainder of page intentionally left blank]

 
 

--------------------------------------------------------------------------------

 

 
If the foregoing is in accordance with your understanding, please kindly confirm
your acceptance and agreement by signing and returning this Agreement which will
thereupon constitute an agreement between you and TWPG Inc., on this behalf and
on behalf of its subsidiaries and affiliates.
 
Very truly yours,
 
THOMAS WEISEL PARTNERS GROUP, INC.
(on its behalf, and on behalf of its subsidiaries and affiliates)
   
By:
  /s/ Mark Fisher  
Name:    Mark Fisher
 
Title:      General Counsel and
 
               Secretary

 

 
Agreed to and accepted as of
the date of this Agreement:
  /s/ Lionel F. Conacher
Name: Lionel F. Conacher

 



--------------------------------------------------------------------------------
